DETAILED ACTION
Amendments made October 16, 2020 have been entered.
Claims 1, 7, 20, 25, 32, 38, 40, 50, 55, 58, 62, 64, 67, 71, 75, 78, and 85 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous rejection of claims 1, 7, 16, 20, 25, 32, 38, 40, 50, 55, 58, 62, 64, 67, 71, 75, 78 and 85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, specifically due to the phrase “essentially no” has been withdrawn in light of applicant’s amendments made October 10, 2020.

Claims 20, 32, 38, 40, 64, 75, and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “The liquid composition according to claim 1, which has a brix value of not more than 90o Bx”.  As claim 1 recites a brix value of “at least 55o Bx”, and claim 20 does not have a lower limit it is unclear as to if claim 20 intendeds to further limit or attempts to broaden claim 1, from which it depends.  It is suggested that applicant amend claim 20 to clearly o Bx, in order to clarify the claimed limitations in terms of 112(b) and avoid potential 112(d) issues.
Claim 32 recites “The liquid composition according to claim 1, which has a pH value of not more than 8.0”.  As claim 1 recites a pH value of at least 2.0 and not more than 9.0, and claim 32 does not have a lower limit it is unclear as to if claim 32 intendeds to further limit or attempts to broaden claim 1, from which it depends.  It is suggested that applicant amend claim 32 to clearly recite the lower limit recited in the independent claim, i.e. at least 2.0, in order to clarify the claimed limitations in terms of 112(b) and avoid potential 112(d) issues.  Claims 38 and 40 are rejected for substantially the same reasons.
Claim 64 recites “The liquid composition according to claim 1, which has a viscosity of at least 5.0mPa.s…”.  As claim 1 recites a viscosity of not more than 200mPa.s, and claim 64 does not have an upper limit it is unclear as to if claim 64 intendeds to further limit or attempts to broaden claim 1, from which it depends.  It is suggested that applicant amend claim 64 to clearly recite the upper limit recited in the independent claim, i.e. at least 200mPa.s, in order to clarify the claimed limitations in terms of 112(b) and avoid potential 112(d) issues.  
Claim 75 recites “The liquid composition according to claim 1, which has a total content of allulose of not more than 80 wt.-%”.  As claim 1 recites a total content of allulose of at least 25 wt.-%, and claim 75 does not recite a lower limit, it is unclear as to if claim 75 intendeds to further limit or attempts to broaden claim 1, from which it depends.  It is suggested that applicant amend claim 75 to clearly recite the lower limit recited in the independent claim, i.e. at least 25 wt.-%”, in order to clarify the claimed limitations in terms of 112(b) and avoid potential 112(d) issues.  
Claim 85 recites “The liquid composition according to claim 1, which additionally comprises an acid”.  As claim 1 was amended to recite “wherein the total weight content of an organic acid is not more than 1.0 wt.-%”, which encompasses 0%, it is unclear as to if the additional acid recited in claim 85 is intending to positively recite that the organic acid is within the composition, or require the presence of another acid within the composition, or require the presence of any acid within the composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7, 20, 25, 32, 38, 40, 58, 62, 64, 67, 71, 75, 78 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al (WO 2015/075473) in view of CST (“Viscosity Comparison Chart” page 1 February 2015, http://www.cstsales.com/viscosity.html) and CSC Scientific Company Inc. (“Viscosity” pages 1-4 June 2015 https://www.cscscientific.com/viscosity) and Technovation (“Food Science: Make a pH Neutral Drink pages 1-2 March 2014 https://iridescentlearning.org/2014/03/food-science-make-a-ph-neutral-drink/).
Woodyer et al (Woodyer) teaches of food and beverage products comprising allulose (title and abstract) including several aqueous liquid compositions including: 
Sauces and dressings comprising about 2-80% allulose, 5-80% water and acids, wherein the dressing is exemplified with 0.05-0.2% citric acid (page 5 lines 18-20, page 35 lines 5-12 and 32-34 and page 36 lines 7-15);
Beverages comprising 1-25% allulose, water, and organic and/or inorganic acidulants (page 4 lines 4-6 and 11-13, page 25 lines 8-35, page 27 lines 8-35 and page 60 Example 2); 
Cereal coatings comprising 5-80% allulose, for example about 0.5-40% water and about 0.1-80% bulking agent (page 42 lines 5-34, page 43 lines 1-15, page 44 lines 1-6 and page 120 Table 62);
Scoop for scoop liquid table top sweeteners in the form of liquid aqueous solutions comprising 5% to less than 100% allulose, 20-97% water and optionally acidulants, wherein specific embodiments do not disclose the use of organic acid and comprise a composition with about 45-50% allulose, about 9-10% high intensity sweetener, about 0.05-0.15% preservative and about 39.85-45.95% water, or about 70-80% allulose, about 0.04-0.07% high intensity sweeteners, about 0.05-0.15% preservative and about 19.78-29.91% water or about 25-85% allulose and about 15-75% other natural or synthetic sweetener or about 85% to less than 100% allulose and up to 5% of at least one other natural or synthetic sweetener, or 47.73% allulose, 42.83% water and no other carbohydrates, or 75.44% allulose, 24.508% water and no other carbohydrates (page 8 lines 1-5, page 9 lines 13-14 and 32-35, page 10 lines 1-5 and 13-19, page 48 lines 4-32, page 49 lines 30-35, page 50 lines 1-5, page 51 lines 14-35, page 52 lines 1-17, page 53, page 118 lines 20-21 and page 119 Table 60); 
Liquid sweetener systems, wherein organic acids are not exemplified, but are disclosed as an optional component, comprising about 5-95% allulose, at least one high intensity sweetener, including for example about 0.05-0.25% stevia extract, about 5-95% bulking agent, water and acidulants, or water, sugar and allulose (page 10 lines 21-35, page 11 lines 1-16, page 54 lines 16-34, page 55 all, page 56 lines 1-30 and page 101 Tables 38-40); 
Allulose syrup comprising about 70-90% allulose and water (page 16 lines 31-35); and 
Flavored preparations comprising about 24.82% water, 0.07% citric acid, 70.42% allulose and no additional carbohydrates or about 27.92% water, 0.07% citric acid, 14.5% sucrose and 52.82% water (pages 62 Table 6).
Woodyer teaches that the food may or may not comprise one or more nutritive sweeteners or co-sweeteners (page 7 lines 5-27) and thus encompasses the product with less than 10% other carbohydrate sweeteners.  As solutions are liquid materials with dissolved substances and as Woodyer teaches the food products include solutions and syrups which are defined as solutions, the teachings of Woodyer encompass the liquid composition as a solution which is considered to encompass or at least make obvious an aqueous composition having dissolved solids and less than 1% undissolved solids as recited in claim 62.  As Woodyer does not generally require organic acids in the products, exemplifies the optional use of acids as selected from inorganic or organic acids, and shows exemplary embodiments, wherein no organic acid is present or is included in amounts below 1%, the use of an organic acid, within the claimed range of not more than 1%, including at 0% would have been at least obvious over the teachings of the prior art.  Additionally, as Woodyer shows disclosed acidulants may be organic acid or inorganic acid, when using an acid, the use of an inorganic acid, i.e. the use of one of the two disclosed acid types would have been at least obvious to one of ordinary skill in the art, and thus the prior art makes obvious a composition comprising inorganic acids and free of, i.e. containing less than 1%, organic acids. 
Regarding the allulose as at least 25% by weight relative to the total weight of the liquid composition, where in the compositions contains less than 10% other carbohydrates, as recited in claim 1, or at least 70% allulose as recited in claim 7, or at least 50% as recited in claim 78, or not more than 80% as recited in claim 75; the water content as not more than 45% as recited in claim 25; and the composition as comprising an acid as recited in claim 85, the compositions of the prior art teach overlapping ranges to those recited in the claims and thus the prior art is considered to encompass or at least make obvious the claimed limitations.  It would have been In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  As seen in the teachings of the prior art the compositions may comprise 100% of ingredients from water, allulose and acidulants; the compositions of the prior art do not require additional carbohydrates and thus to form the product of the prior art without additional carbohydrates would have been at least obvious over the prior art.  
Regarding the brix value of the aqueous solution as at least 55 degree as recited in claim 1 and not more than 90 degree as recited in claim 20, Brix is a degree of the measure of soluble solids within a composition, usually representing the amount of sugars within a sweet liquid composition.  As Woodyer teaches of compositions which overlap the claimed and disclosed sweetener ranges, the products of Woodyer would encompass or at least make obvious a product with a brix value as instantly claimed.  It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  The position of the office is further supported as Woodyer shows a brix value of 65, 66 and 66 in the examples of page 62.  
Woodyer is silent to the viscosity of the composition as not more than 200mPas at 23C as recited in claim 1, preferably at least 5.0mPas as recited in claim 64, or not more than 160mPas as recited in claim 67, or not more than 80mPas as recited in claim 71; to the pH of the composition as 2.0-9.0 as recited in claim 1, preferably as no more than 8.0 as recited in claim 32, or at least 5.0 as recited in claim 38, or at least 6.1 as recited in claim 40; and to at least 90% of the allulose as present as beta-D-allulose as recited in claim 58.
Regarding the viscosity of the composition as not more than 200mPas at 23C as recited in claim 1, preferably at least 5.0mPas as recited in claim 64, or not more than 160mPas as recited in claim 67, or not more than 80mPas as recited in claim 71, as discussed above, Woodyer teaches of a variety of food and beverage products comprising allulose.  Woodyer teaches that the invention relates to the use of allulose to provide the bulk, sweetening and 
CSC Scientific Company (CSC) teaches that viscosity is the measure of a substance’s resistance to motion under an applied force and that viscosity should be measured as it provides the ability to predict how the material will behave in the real world (page 2 Why Should You Measure Viscosity? Paragraph 1 and What is Viscosity”).  CSC teaches that viscosity measurements in foods were characteristic of the texture in foods and were used to maximize efficiency and cost (page 4 Who Does Viscosity Testing paragraphs 3 and 4 “Food”).
CST teaches that corn syrup was known to have a viscosity of 50-100cp (50-100mPas) (page 1, Viscosity Comparison Chart).  As CST does not teach the temperature for viscosity measurement one of ordinary skill in the art would understand or at least find it obvious that the temperature for measurement was room temperature (about 20-25C).
As CSC show that viscosity was the measure of food characteristics, it would have been obvious for the inventive products of Woodyer which provided the bulk, sweetening and functional properties conventionally provided by corn syrup and the like to have a viscosity about the same as corn syrup, including from 50-100mPas at about 23C as shown by CST.  For a food product to have a viscosity of the conventional product to which it was to mimic would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, although the prior art does not identify spindle speed, as CSC shows that common foods had different viscosities and that viscosity was characteristic of food texture (page 1, Viscosity Comparison Chart) it would have been obvious to adjust the viscosity of the product of Woodyer based upon the desired food product texture to be produced.
Regarding the pH of the composition as 2.0-9.0 as recited in claim 1, preferably as no more than 8.0 as recited in claim 32, or at least 5.0 as recited in claim 38, or at least 6.1 as recited in claim 40, Technovation teaches that bases provided an earthiness taste and acids provided a sourness taste (Making Your pH Neutral Drink first paragraph), and that the taste of foods was changed by adding ingredients to change from a sour and acidic taste to a more neutral taste (Science of a pH neutral Drink, last bullet).  It would have been obvious to adjust the pH of the product of Woodyer to a neutral pH, which is around 7, in order to provide a product that did not have an earthy or sour taste.  To adjust the pH to obtain a desired taste was well known in the food arts as seen by Technovation and therefore would have been obvious and well within the purview of one of ordinary skill in the art.  Additionally, it is noted that Woodyer exemplifies the pH of the composition as about 4.4 (page 62 Table 7) which encompasses the pH ranges recited in claims 1 and 32.  
.

Claims 50 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyer et al (WO 2015/075473) in view of CST (“Viscosity Comparison Chart” page 1) and CSC Scientific Company Inc. (“Viscosity” pages 1-4) and Technovation (“Food Science: Make a pH Neutral Drink pages 1-2), further in view of FDA (“food ingredients & colors” pages 1-8 2010 https://www.fda.gov/media/73811/download).
As discussed above, Woodyer teaches of food and beverage products comprising allulose with an overlapping composition to that as claimed including: Sauces and dressings;
Beverages; Cereal coatings; Scoop for scoop liquid table top sweeteners; Liquid sweetener systems; Allulose syrup; Flavored waters; and Flavored preparations.
	Woodyer is silent to the coloring capacity of the liquid composition as not more than 1000EBC as recited in claim 50, or not more than 100 ICUMSA units as recited in claim 55.
Regarding the coloring capacity of the liquid composition as not more than 1000EBC as recited in claim 50, or not more than 100 ICUMSA units as recited in claim 55, the claimed coloring capacities relate to the color of darkness or lightness in the claimed product.  FDA teaches that consumers demanded and enjoyed colorful food products and that food additives, including colorants were added to determine color and make those demands possible (page 1, column 1).  FDA teaches that color additives improved the appearance of foods and were added to offset color loss, correct natural variations in color and provide color to colorless and “fun foods” (pages 2-3, table and last column, page 4 center column, and page 5 Summary).  It would have been obvious and well within the purview of one of ordinary skill in the art to adjust the coloring capacity of the food of Woodyer based on the consumer desired color.  To adjust the color value of foods was well known and common as seen by FDA.

Response to Arguments
October 16, 2020 have been fully considered but they are not persuasive. 
Applicant generally states that the instant claims are not obvious over the cited prior art for the same reasons as outlined in the European prosecution.  This argument is not understood as the guidelines for patent examination at the European Patent Office (EPO) are not identical to the guidelines for patent examination at the United States Patent Office (USPTO).
Applicant argues that the instant composition has advantages over the prior art with respect to sensory properties, optical properties, caloric value, processability, shipping properties, storage and adsorption of other materials (paragraphs 0004, 0016, 0018, 0020, 0025 and 0028).  This argument is not convincing as it does not rely on evidence, let alone evidence commensurate in scope with the claims and/or comparing the closest prior art. 
Applicant argues that the cited references do not address the problems associated with nutritive sweeteners such as storage stability as demonstrated by the experimental data contained in the present application.  This argument is not convincing as it is general and non-specific.  Regardless it is noted that none of the examples given in the specification appear to represent the breadth of the compositional range claimed.  Example 1 does not identify a pH value within the claimed range and therefore does not represent the claimed range of 2.0-9.0, Example 1 only shows a viscosity value of up to 53mPas and therefore does not represent the claimed range which goes up to 200mPas, Example 1 only shows allulose in an amount of up to 65% which does not represent the breadth of the claimed range of at least 25%, Examples 2 and 3 show compositions with apple juice which contain some amount of carbohydrates other than allulose and thus may be outside of the claimed scope, Example 4 does not show a pH of 2-9 as claimed, but rather is limited to as low as 3.4 and only as high as 4.7, Example 4 does not show the viscosity of the composition, Example 4 is limited to 71%, 77%, and 93% allulose which does not represent the claimed range of at least 25%, Example 5 does not provide a viscosity or pH range for reference, and Example 5 shows allulose as low as 50% and as high as 85% which does not represent the breadth of the claimed range of 25% or greater.  Additionally it is noted that the results of example 1 with allulose and example 1 with sucrose appear to be close to one another and it is unclear as to if such close results would represent a critical result.  Furthermore, it is noted that the remarks filed October 16, 2020, page 8 last paragraph through page 9 first paragraph acknowledge that the prior art reference Woodyer specifically teaches that other carbohydrates, i.e. sucrose as unstable, and the use of allulose can help address this problem in an advantageous manner.  Thus, despite applicants arguments it appears the prior art recognizes at least some of the benefits argued by applicant.
In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  
For example, Woodyer teaches scoop for scoop liquid table top sweeteners in the form of liquid aqueous solutions comprising 5% to less than 100% allulose, 20-97% water and acidulants, wherein specific embodiments do not disclose the use of organic acid and comprise a composition with about 45-50% allulose, about 9-10% high intensity sweetener, about 0.05-0.15% preservative and about 39.85-45.95% water, or about 70-80% allulose, about 0.04-0.07% high intensity sweeteners, about 0.05-0.15% preservative and about 19.78-29.91% water or about 85% to less than 100% allulose and up to 5% of at least one other natural or synthetic sweetener or 47.73% allulose, 42.83% water and no other carbohydrates, or 75.44% allulose, 24.508% water and no other carbohydrates (page 8 lines 1-5, page 9 lines 13-14 and 32-35, page 10 lines 1-5 and 13-19, page 48 lines 4-32, page 49 lines 30-35, page 50 lines 1-5, page 51 lines 14-35, page 52 lines 1-17, page 53, page 118 lines 20-21 and page 119 Table 60).  As seen in the teachings of the prior art the compositions may comprise 100% of ingredients from water, allulose and optionally organic or inorganic acidulants; the compositions of the prior art do not require additional carbohydrates and thus to form the product of the prior art without additional carbohydrates would have been at least obvious over the prior art.  For example, as seen in Table 60, page 119, the high intensity sweeteners of Woodyer, such as sucralose, are not carbohydrates, and the composition contains less than 1% organic acid (0.5% citric acid), thus the teachings of the prior art encompass a liquid sweetener composition with allulose, water, and organic acids within the claimed ranges.  Applicant is additionally referred to claims 2, 38, 53, 55, 59, 60, 68, 88 and 97 which show compositions overlapping that as claimed, wherein additional ingredients are optional, excluded, or are non-carbohydrate components, such as polyols and artificial high intensity sweeteners.
 or organic acids, and shows exemplary embodiments, wherein no organic acid is present or is included in amounts below 1%, the use of an organic acid, within the claimed range of not more than 1%, including at 0% would have been at least obvious over the teachings of the prior art.  Additionally, as Woodyer shows disclosed acidulants may be organic acid or inorganic acid, when using an acid, the use of an inorganic acid, i.e. the use of one of the two disclosed acid types would have been at least obvious to one of ordinary skill in the art, and thus the prior art makes obvious a composition comprising inorganic acids and free of, i.e. containing less than 1%, organic acids.
Applicant argues that the prior art does not teach the pH value of the allulose syrup.  This argument is not convincing to overcome the cited references above.  First it is noted that the claims are limited to an aqueous liquid composition comprising allulose and are not limited to a syrup composition as argued.  Second it is noted that the rejection was not an anticipatory rejection based on a single reference, but rather an obviousness rejection based on a combination of references.  As discussed above Woodyer teaches of a food and beverage product, and Technovation teaches that bases provided an earthiness taste and acids provided a sourness taste (Making Your pH Neutral Drink first paragraph), and that the taste of foods was changed by adding ingredients to change from a sour and acidic taste to a more neutral taste (Science of a pH neutral Drink, last bullet).  It would have been obvious to adjust the pH of the product of Woodyer to a neutral pH, which is around 7, in order to provide a product that did not have an earthy or sour taste.  To adjust the pH to obtain a desired taste was well known in the food arts as seen by Technovation and therefore would have been obvious and well within the purview of one of ordinary skill in the art.  Additionally, it is noted that Woodyer exemplifies the pH of the composition as about 4.4 (page 62 Table 7) which encompcasses the pH ranges recited in claims 1 and 32.  
Applicant argues that the prior art does not teach the viscosity of the allulose syrup.  This argument is not convincing to withdraw the rejection as the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation for the product of the prior 
As CSC show that viscosity was the measure of food characteristics, it would have been obvious for the inventive products of Woodyer which provided the bulk, sweetening and functional properties conventionally provided by corn syrup and the like to have a viscosity about the same as corn syrup, including from 50-100mPas at about 23C as shown by CST.  For a food product to have a viscosity of the conventional product to which it was to mimic would have been obvious and well within the purview of one of ordinary skill in the art.  Furthermore, although the prior art does not identify spindle speed, as CSC shows that common foods had different viscosities and that viscosity is characteristic of food texture (page 1, Viscosity Comparison Chart) it would have been obvious to adjust the viscosity of the product of Woodyer based upon the desired food product texture to be produced.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a syrup (only an aqueous liquid is claimed), a specific Aw, or storage stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/KELLY J BEKKER/Primary Examiner, Art Unit 1791